T. M. Burns, J.
Plaintiff, Lorraine Sims, brought this action as administratrix of the estate of Presley K. Sims and now appeals from a judgment entered upon a jury verdict of no cause for action as to all defendants. Several assignments of error are presented for our consideration. We affirm.
Plaintiff first claims that the trial court committed reversible error by permitting defendant Cooke Contracting Company to introduce a certain interrogatory answer into evidence. While we agree that the trial court erred in permitting the introduction of this evidence, we do not agree that it constituted reversible error. Substantial testimony was introduced at trial on the issue of contributory negligence, and the jury was adequately advised of the nature of the question. The error which here occurred was harmless and not such as to require a new trial. See Hanlon v Firestone Tire Co, 391 Mich 558; 218 NW2d 5 (1974)._
*125Plaintiff next contends that the trial court erred in permitting the general contractors to introduce certain evidence showing the area of their responsibility. The evidence complained of, however, did not result in the case being submitted to the jury on a different theory nor did it establish that the deceased was killed in an area other than that controlled by these defendants. Accordingly, we hold that any error which may have occurred through the introduction of this evidence was not reversible. GCR 1963, 529.1.
Reversible error is next predicated on the fact that the trial court read to the jury his own version of plaintiff’s theory of the case rather than that proposed by plaintiff. The procedure here followed by the trial court is permitted by GCR 1963, 516.7, and the theory of plaintiff’s case, which the trial court read to the jury, was fair in all respects. We find no error.
Plaintiff next contends that the trial court erred in denying plaintiff’s motion for a mistrial. This motion was based on the fact that the trial court sustained certain defense objections raised during the questioning of plaintiff’s expert. A complete review of the record in this area, however, discloses no error. The trial court here was properly attempting to assure that the evidence was presented to the jury in an understandable manner and that the expert’s opinion was based on facts in evidence.
It is lastly argued that certain rulings of the trial court prejudiced plaintiff’s case in the eyes of the jury and, by so doing, injected reversible error into the proceedings. This contention is totally without merit and warrants no further discussion.
Affirmed.
V. J. Brennan, P. J., did not participate.